Citation Nr: 1817369	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-29 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative residuals of a left knee partial ACL tear ("left knee disability") based on limitation of extension.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability based on limitation of flexion.

3.  Entitlement to service connection for headaches, to include as a residual of head trauma.

4.  Entitlement to service connection for a throat condition, claimed as secondary to a nose condition.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left knee disability.

7.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected left knee disability. 

8.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.

9.  Entitlement to service connection for a nose condition, claimed as residuals of an in-service injury and/or surgery.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).

11.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2013 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Atlanta, Georgia, respectively.  Jurisdiction over the matter currently resides with the RO in San Diego, California.

In January 2018, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board finds that the issue of entitlement to a TDIU is also properly on appeal, as it had previously been raised by the record as part-and-parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The title page has been updated accordingly.

Additionally, in April 2016, the Veteran filed a notice of disagreement (NOD) with the RO's April 2015 denial of entitlement to nonservice-connected pension benefits.  As the RO has not issued a statement of the case (SOC) in response to the NOD and it does not appear that the RO is otherwise developing the claim, the issue of entitlement to nonservice-connected pension has also been added to the title page.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board acknowledges that, prior to issuance of the rating decisions that are currently on appeal, the RO issued several decisions that denied entitlement to service connection for a nose condition and/or headaches and that became final.  However, additional service department records relevant to those claims were associated with the claims file in 2014.  Therefore, in accordance with 38 C.F.R. § 3.156(c) (2017), the Veteran's current claims of entitlement to service connection for headaches and a nose condition will be evaluated de novo as original claims.  The title page has been updated accordingly.

The Board also acknowledges that the Veteran has, on several previous occasions, filed claims of entitlement to service connection for left shoulder, right ankle, neck, and low back disabilities.  Most recently, those claims were denied in a November 2009 rating decision.  The Veteran did not appeal that decision and did not submit new and material evidence-either actually or constructively-within one year of being notified of that decision.  See Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143, at *24-25 (Feb. 8, 2018).  Accordingly, it became final.

Pursuant to 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  The Board finds that such evidence has been received regarding the claims described in the foregoing paragraph and, as a result, it is reopening them.  The title page has been updated accordingly.

During his January 2018 Board hearing, the Veteran asserted that his right knee function had been negatively impacted by the symptoms associated with his service-connected left knee disability.  The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  However, on remand, the Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

As will be discussed below, the Board finds that the Veteran is entitled to separate, 20 percent and 10 percent ratings for swelling and instability, respectively, associated with his service-connected left knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258.  However, further development is necessary to determine whether his left knee symptoms otherwise entitle him to higher ratings and to determine whether he is entitled to the other disability benefits sought on appeal.  Accordingly, the issues of entitlement to ratings in excess of 30 percent for left knee extension, 10 percent for left knee flexion, and 10 percent for left knee instability; entitlement to service connection for headaches, a throat condition, a left shoulder disability, a right ankle disability, a neck disability, a low back disability, and a nose condition; entitlement to a TDIU; and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During an August 2010 VA knee examination, the Veteran reported that his left knee gave out occasionally, even while he was wearing a brace.  The examiner reported positive Lachman and McMurray's tests upon physical examination.

2.  During a January 2012 VA general medical examination, the examiner observed mild warmness and swelling in the Veteran's left knee.

3.  During his January 2018 Board hearing, the Veteran testified that he had been experiencing constant swelling in his left knee since his last rating for that condition.  He also reported experiencing left knee instability.


CONCLUSIONS OF LAW

1.  Since December 7, 2009, the criteria for a separate disability rating of 20 percent for left knee swelling have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic Code 5258 (2017).

2.  Since December 7, 2009, the criteria for a separate disability rating of 10 percent for left knee instability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected left knee disability, which is currently assigned a 10 percent rating based on limitation of flexion and a separate, 30 percent rating based on limitation of extension.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5260, 5261 (2017).  As will be discussed in the remand portion of this decision, the Board finds that an additional VA examination is needed before it may determine the appropriate ratings to assign for all of the current manifestations of that disability.  However, the Board also finds that the relevant evidence already of record-detailed in the foregoing findings of fact-supports resolving reasonable doubt in the Veteran's favor and assigning, throughout the claim period, a 20 percent rating for left knee swelling, as closely analogous to the symptomatology associated with dislocated semilunar cartilage, and a 10 percent rating, at the least, for left knee instability.  See 38 C.F.R. §§ 4.1, 4.3, 4.20; 38 C.F.R. §4.71a, Diagnostic Codes 5257, 5258 (providing, respectively, a 10 percent rating for slight, lateral instability of the knee, and a sole, 20 percent rating for frequent episodes of "locking," pain, and effusion into the knee joint); see also Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704, at *17-19, 24-27 (explaining that the assignment of multiple ratings for a knee disability, to include under both Diagnostic Code 5257 and Diagnostic Code 5258, is not precluded if distinct and separate manifestations of the disability are being compensated).

In other words, the Board finds that it is most beneficial to the Veteran to assign separate ratings for left knee swelling and instability now, and to remand only the issues of entitlement to even higher (where available) ratings than those currently assigned.  See Soyini v. Principi, 1 Vet. App. 540 (1991).  Thus, the Veteran's claim of entitlement to an increased rating for a left knee disability is granted to the extent described above.


ORDER

A separate, 20 percent rating for left knee swelling is granted effective December 7, 2009.

A separate, 10 percent rating for left knee instability is granted effective December 7, 2009.


REMAND

I.  VA Examinations and Opinions

Turning first to the claim of entitlement to ratings higher than those now assigned for the Veteran's service-connected left knee disability (including entitlement to a rating in excess of 10 percent for left knee instability), the Veteran's January 2018 Board hearing testimony suggests that his knee condition may have worsened since he was last afforded a VA examination-in January 2012-to determine the severity of that disability.  See January 2018 Board hearing transcript at 3.  As a result, an additional VA knee examination is needed on remand.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Turning next to the Veteran's claims of entitlement to service connection for neck, low back, left shoulder, right ankle, nose, and throat conditions, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this instance, the Veteran has asserted that he has experienced nose, throat, left shoulder, right ankle, neck, and back symptoms since service.  He has also asserted that his right ankle, neck, and low back disabilities may have been caused or aggravated by his service-connected left knee disability.  

The Veteran is competent to report on things, such as nasal drainage, congestion, and neck, back, shoulder, and ankle pain, about which he has personal knowledge derived from his own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Although he was afforded VA examinations associated with his reported symptoms in January 2012 and September 2014 and various diagnoses have been confirmed, opinions regarding the etiology of his claimed conditions have not yet been obtained.  In light of the Veteran's current symptoms and diagnoses and his testimony regarding the onset and progression of his claimed disabilities, the Board finds that the low threshold of the McLendon standard has been met in this instance and that VA examinations that include opinions on whether causal relationships exist between service and any current neck, low back, left shoulder, right ankle, nose, and throat conditions should be obtained.  Id. at 85.  

An opinion regarding whether the Veteran's left knee disability caused or aggravated any neck, low back, and right ankle conditions should also be sought.

II.  Outstanding Records

The Veteran has asserted that he sustained an in-service head injury in the early 1980s that initiated his current headaches and that resulted in a June 1985 rhinoplasty.   Unfortunately, his service treatment records reflect that the notes associated with his in-service treatment prior to October 1985-after the reported injury-were lost while he was serving, and the operation report associated with his rhinoplasty references a prior history of amateur boxing and a "significant history for nasal trauma," but does not specifically discuss an in-service injury.  See October 1985 treatment note; June 1985 operation report.  However, the Veteran's service personnel records may contain records related to any activity restrictions or other actions taken in connection with the in-service injury he has described, and those records have not yet been sought.  Thus, his complete personnel file should be obtained on remand.

Updated VA treatment records should also be obtained on remand.

III.  Intertwined Claim

As the Veteran's pending service connection and increased rating claims may affect the outcome of the claim of entitlement to a TDIU, a decision on that issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, that claim is also being remanded.

IV.  Statement of the Case (SOC)

Finally, the Board has also taken jurisdiction over the issue of entitlement to nonservice-connected pension for the limited purpose of ordering corrective action pursuant to 38 C.F.R. § 19.9(c) (2017) (codifying Manlincon v. West, 12 Vet. App. 238 (1999)).  In that regard, in April 2016, the Veteran filed an NOD with the RO's April 2015 denial of entitlement to that benefit.  The RO has not, to date, issued an SOC in response, nor is there any indication that it is actively processing that appeal.  Indeed, later in April 2016, the RO sent a letter to the Veteran requesting clarification of what issue he was appealing, and, as the Veteran did not respond to that letter, the RO took no further action on the appeal.  However, the April 2016 NOD is, in fact, clear.  It specifically references the date on which the Veteran's pension claim was denied, and no other decision was issued on that date.  As a result, the Board finds that an SOC addressing entitlement to nonservice-connected pension must be issued on remand.  See Manlincon, 12 Vet. App. at 239-41.  The Veteran will then have the opportunity to perfect an appeal as to that issue if he so chooses.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue of entitlement to nonservice-connected pension.  The Veteran is hereby notified that, following the receipt of the SOC concerning that issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, that issue should be returned to the Board for appellate review.

2.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

3.  Obtain all outstanding VA treatment records and associate them with the claims file.

4.  After the development requested in items 2 and 3 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The claims file must be reviewed in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  All objective and subjective symptoms should be described in detail.

In addition to completing all other portions of the applicable DBQ, please describe the functional limitations of the left knee present (a) after repetition over time; and (b) during flare-ups.  In doing so, please specifically ask the Veteran to describe the additional functional loss he suffers during flare-ups (if flare-ups are experienced) and after repetition.  Then, based on all of the evidence of record, please estimate, in degrees, the additional loss of range of motion after repetition over time and, if the Veteran reports flare-ups, the additional loss of range of motion due to those flare-ups.  The Veteran's statements, his medical records, and other relevant sources should be considered, as necessary, to obtain the information needed to provide the estimates.  If, however, you determine you are still unable to provide the requested estimates, please clearly explain why that is so, citing the information you reviewed prior to reaching that conclusion.

Please also provide an opinion regarding the extent to which the Veteran's left knee disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The opinion should include an evaluation of the limitations and restrictions imposed by that disability on such routine work activities as interacting with coworkers; sitting, standing, and walking; and lifting, carrying, pushing, and pulling.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of all diagnosed neck, low back, left shoulder, and right ankle conditions.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should then respond to the following:

(a) Please identify all current disabilities of the Veteran's (1) neck, (2) low back, (3) left shoulder, and (4) right ankle.

In determining whether the Veteran meets the criteria for a specific diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  If any diagnosis of record cannot be validated or confirmed, please explain why that is so.

(b) For each diagnosed disability, is it at least as likely as not (50 percent probability or more) that the condition had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's assertion that the in-service fall that damaged his left knee also damaged his neck, low back, left shoulder, and right ankle.

Additionally, please discuss whether any arthritis identified in the Veteran's neck, low back, left shoulder, and/or right ankle at least as likely as not developed within a year of his discharge from service, and explain why or why not.

(c) If any neck, low back, or right ankle disability is not directly related to service, is it at least as likely as not (50 percent probability or more) that the disability was either (1) caused by, or (2) aggravated by the Veteran's service-connected left knee disability?  Please explain why or why not, specifically discussing the Veteran's assertions that the need to "overcompensate" with his right lower extremity and/or an altered gait caused by his left knee disability contributed to current neck, low back, and right ankle conditions.

If you find that any disability has been aggravated by the Veteran's left knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of all diagnosed nose and throat conditions (specifically including, but not limited to, allergic rhinitis).  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should then respond to the following:

(a) Please identify all current diagnoses related to any conditions of the Veteran's nose and/or throat.

In determining whether the Veteran meets the criteria for a specific diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  If any diagnosis of record cannot be validated or confirmed, please explain why that is so.

(b) For each nose and/or throat condition identified, is it at least as likely as not (50 percent probability or more) that the condition had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's assertion that he initially experienced his current nose and throat symptoms (including but not limited to congestion and nasal drainage) following his 1985 rhinoplasty.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

7.  After completing the requested actions, and any additional action deemed warranted, adjudicate the claim of entitlement to a TDIU and readjudicate the other claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


